DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-11 directed to chitosan/flavin compositions in the reply filed on 11 July 2022 is acknowledged.

Status of the Claims
Claims 1-22 are pending.
Claims 12-22 are withdrawn from consideration as being directed to non-elected inventions.
Claims 1-11 are presented for examination and rejected as set forth below.

Priority
The instant application claims the benefit of Provisional U.S. application 62/936,791 filed 18 November 2019.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pamel (U.S. PGPub. 2018/0318339).
Applicants claims are directed to compositions combining an “effective amount” of chitosan with an “effective amount” of a flavin with any pharmaceutically acceptable carrier, excipient or diluent.  As applicants do not define what an “effective amount” of chitosan or flavin are, any amounts of chitosan or flavin described by the art as sufficient to provide some property associated with either chitosan or flavin will be deemed suitable to address these limitations.  Claims 3 and 6 particularly define what is to be considered an “effective amount’ of each of chitosan and flavin, respectively.  Claims 2 and 4 specify that the chitosan is to be selected from among two Markush-like listings of alternatives, with Claim 5 specifying the flavin is to be chosen from among another Markush-type listing of alternatives.  Claims 7-9 specify the inclusion of particular amounts of quaternary ammonium cations.  Claims 10 and 11 require the inclusion of additional agents.
Pamel describes topical ophthalmic antimicrobial compositions.  [0009].  Pamel indicates that chitin or chitosan, and more particularly for example N,N,N-trimethyl chitosan, is desirably incorporated into the composition as a thickening agent to increase the viscosity of the composition.  [0014; 0047-48].  Pamel specifically suggests that the agents used to increase the viscosity of the compositions may falling within the range of about 0.01-2% by weight of the composition.  [0069].  While these concentrations fall outside the concentrations of chitosan recited by the instant claims, applicants are reminded that Pamel describes these components as thickening agents, expected to impart these properties to the compositions into which they are included.  On this basis, a person of ordinary skill in the art would reasonably conclude that the amounts of each are result-effective variables that achieve the results each of the components referred to provide.  As such, it would have been routine to optimize the amounts of these components within the total composition suggested by Pamel.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.).  Pamel indicates that when cationic polysaccharides are included in the composition, flavins such as riboflavin-5-phosphate of the instant claims is suitably incorporated into the compositions to improve penetration of the chlorine dioxide.  Again; while Pamel does not specify a particular amount of flavin to be included, owing to the beneficial properties flavins such as riboflavin-5-phosphate would provide to such ophthalmic compositions, applicants bear the burden of establish the criticality of the range claimed.  See Aller, supra; see also In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).   Quaternary ammonium compounds such as benzalkonium chloride are desirably included in concentrations from about 0.00005-0.15%, identical to the range of the instant claims.  [0015].  Pamel describes including in these compositions microparticles such as thiolated chitosan.  [0018].  Additional agents known to be useful in the ophthalmic arts are suitably incorporable into the compositions according to the teachings of Pamel.  [0055].  Pamel indicates that these include, for example, ophthalmic astringents and the  anti-inflammatory agents of Claims 10 and 11.  Id.   
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation.  Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989).  Where, as here, the reference does not provide any motivation to select this specific combination of chitosan, flavin, quaternary ammonium cations, astringents, and anti-inflammatory agents, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to have selected various combinations of chitosan, flavin, quaternary ammonium cations, astringents, and anti-inflammatory agents from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.”

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pamel  as applied to claims 1-3 and 5-11 above, and further in view of Thakur (WO2018/206749).
Pamel, discussed in greater detail above, suggests ophthalmic compositions combining chitosan, flavin, quaternary ammonium cations, astringents, and anti-inflammatory agents, as well as thiolated chitosan microparticles, but does not suggest the inclusion of, for example, chitosan-cysteine of Claim 4 as the thiolated chitosan.
This is addressed by the teachings of Thakur, which indicates that nano- or microparticles of thiolated polymers including chitosan-cysteine are known to be usefully included in topical ophthalmic compositions to improve retention time in ocular tissue.  (Pg.4).
It would have been prima facie obvious to have used chitosan-cysteine microparticles as the thiolated polymer nanoparticles suggested by Pamel owing not only to the fact that the art at the time recognized that chitosan-cysteine microparticles were useful when incorporated into topical ophthalmic compositions, See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use), but also because doing so would, by the teachings of Thakur, improve retention time of the composition in the ocular tissue.  See In re Sernaker, 702 F.2d 989, 994-95 (Fed. Cir. 1983) (“The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.”)

Conclusion
No Claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613